915 F.2d 1585
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William C. BAKER, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3326.
United States Court of Appeals, Federal Circuit.
Sept. 27, 1990.

Before RICH, Circuit Judge, and SKELTON and BALDWIN, Senior Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (Board), dated November 30, 1989, which became final on March 30, 1990, Docket No. AT831E89010050, dismissing as untimely William C. Baker's appeal from a reconsideration decision of the Office of Personnel Management (OPM), because Baker neither filed his appeal within the 25-day time limit governing appeals, 5 C.F.R. Sec. 831.110, nor demonstrated good cause for his delay, is affirmed on the basis of the opinion of the Administrative Judge of the Board.